Cobb, J.
1. As against a general demurrer the petition sets forth a cause of' action.
2. The requests to charge which were refused were, so far as legal and pertinent, covered by the general charge. The portions of the charge upon which error was assigned were, when taken in connection with the general charge, free from error. The case was fairly submitted to the jury. The evidence 'authorized the verdict, and the court did not err in refusing to grant a new-trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.

Action for damages. Before Judge Gober. Cobb superior court, December 23, 1901.
Hugh M. Dorsey, for plaintiff in error.
O. D. Phillips, P. D. McGlesTcey, and Enoch Paw, contra.